DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response on 08/18/2022 in response to the non-final action mailed on 02/17/2022 is acknowledged. Claims 1 and 15 are amended. Claims 1-3, 6-7 and 10-17 are present for examination.
 
 Withdrawn -Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7, 10-17 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1. A method for the enzymatic preparation of a chemical product or natural product in vitro, the method comprising: (a) providing a cell-free protein synthesis reaction mixture to a protein reaction vessel, the cell-free protein synthesis reaction mixture comprising a cellular extract from a host strain, a translation template, and cell-free protein synthesis reagents,
(b)    expressing the translation template in the protein reaction vessel to prepare an 	enzyme,
(c)    providing the enzyme, the cellular extract, and a metabolic reaction mixture to a 	metabolic reaction vessel, the metabolic reaction mixture comprising a feedstock,
wherein the feedstock reacts in the presence of the enzyme to prepare the chemical product or the natural product and wherein the cellular extract provides natural enzyme metabolism from the host strain.
It is not clear if the “or” in the beginning of the claim is an optional method of preparing any chemical product or a method of preparing any natural product or if the same method steps and substrates can apply to both a chemical product and a natural product to be produced. It is not clear which enzyme(s) among those recited in claim 15 can be used to produce any undefined chemical product or the natural product. Clarification is required specifying the specific chemical or  the natural product to be produced and the specific enzyme(s) to be used in the cell-free extract for producing either the desired chemical product or the desired natural product. 
Clarification is required.
Amendment to the claim and argument has been carefully considered and found persuasive. The rejection has been withdrawn.

Modified -Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7, 10-17 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1-3, 6-7, 10-17 broadly encompass a method for the enzymatic preparation of any genus of ribosomal peptides (1-3, 6-7, 10-14, 16-17) having any structure in an in vitro system in a cell-free protein synthesis reaction mix comprising a cellular extract, a translation template and cell-free protein synthesis reagents to prepare an enzyme, where the method comprises providing the produced genus of enzyme(s), the cellular extract and any metabolic reaction mixture (1-3, 6-7, 10-16) comprising any feedstock where the enzyme(s) react with the feedstock and produces the non-ribosomal peptide and wherein the cellular extract provides energy, cofactor regeneration, an enzyme or combination thereof. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus encompassed in the claims.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."

	The specification [000117] states "The present invention is not limited to any certain type of chemical product or natural product, but in certain embodiments the chemical product is 1-butanol or an intermediate in the 1- butanol biosynthetic pathway, styrene, 3-hydroxybutyrate, or specific isomers of butanediol. In other exemplary embodiments, the natural product is valinomycin, andrimid, enterobactin, gramicidin S, HMG-CoA, or terpenes, such as limonene, pinene and bisabolene".
On the basis of the above, the claims broadly encompass a method of making an unlimited number and type of non-ribosomal peptides (NRP) with a large variety of structure and respective function where said NRP are produced in cell-free extracts comprising a genus of non-ribosomal peptide synthetases with a large variety of structure and corresponding function. Furthermore, the claims encompass a method of producing a genus of non-ribosomal peptides in any cell extract derived from any source comprising the cell extract, a translation template and a protein synthesis reagent. However, the specification does not teach how to make and/or uses the genus of non-ribosomal peptides including valinomycin, andrimid, enterobactin, gramicidin S, HMG-CoA, or terpenes, such as limonene, pinene and bisabolene using structurally undefined non-ribosomal peptide synthetases (NRPS). 
There is absolutely no structure function correlation between the claimed method for enzymatic preparation of any non-ribosomal peptide and cell-free protein synthesis translation components/mixtures and metabolic reaction components/mixtures such that one of skill in the art can produce any of the chemical product or any natural product in-vitro as broadly encompassed in the claims. 
Based on the lack of knowledge and predictability in the art, those skilled in the art would not conclude that applicants was in possession of the enormous scope of non-ribosomal peptides and/or non-ribosomal peptide synthetases and/or the appropriate cell lysates sources which can have variable components and levels of metabolic reaction mixtures that can be prepared in-vitro.  
 Therefore claims remain rejected as failing to comply with the written description requirement as the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that at the time the application was filed, Applicant was not in possession of the claimed invention.  

Modified - Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection has been modified based on the amendment of the claims that introduced the non-ribosomal peptide and ribosomal peptide synthetase. However it is noted that the provisional application 62/173,818 filed June 10, 2015 does not contain the limitation of a non-ribosomal peptide synthetase. Thus the priority date for the current claims only extends to 15/175,497 (now USPAT 10577632) filed on 06/07/2016.
	Claims 1-3, 6-7, 10-17 are now rejected under 35 U.S.C. 103 as being unpatentable over J. Ku et al (Expression of a functional non-ribosomal peptide synthetase module in Escherichia coli by co-expression with a phosphopantetheinyl transferase. Chem Biol. 1997 Mar;4(3):203-7) in view of Dudley et al ( Cell-free metabolic engineering: biomanufacturing beyond the cell. Biotechnol J 2015 Jan;10(1):69-82.
	Ku et al teach that non-ribosomal peptide synthetases (NRPSs) found in bacteria and fungi are multifunctional enzymes composed of modular units, each responsible for the activation of an amino acid to an aminoacyl adenylate and for the subsequent formation of an aminoacyl thioester with the sulfhydryl group of a 4'-phosphopantetheine moiety. They teach that they catalyze the synthesis of a variety of biologically important peptides. They teach co-expression of non-ribosomal protein synthetases modules with phosphopantetheinyl transferases in E. coli and found that this resulted in the incorporation of 4'-phosphopantetheine for the synthesis of a non-ribosomal peptide.
	Ku et al teach that NRPSs are composed of ‘modules’, each of which is responsible for activation of a specific amino acid as its aminoacyl adenylate (aa-AMP), followed by thioesterification of the amino acid to a covalently bound 4’-phosphopantetheine (4’-PP). The aminoacyl moieties of the thioesters are then condensed to form peptide bonds and the final peptide is modified further by cyclization or hydrolysis.
	They teach co-expressing a truncated module of gramicidin S synthetase, PheAT(His6),    (a NRPS) with and without Gsp, a phosphopantetheinyl transferases enzyme that can transfer the 4’-phosphopantetheine (Y-PP) moiety from coenzyme A (CoA) to gramicidin S synthetase (the NRPS).
	They teach that gramicidin S synthetase, PheAT(His6), expressed alone in Escherichia coli, shows poor formation of a thioester with Phe because there are inadequate amounts of the covalently bound cofactor 4’-PP. However when PheAT(His,) is co-expressed with Gsp, about 85% of the protein can form a Phe thioester, indicating the presence of an almost equal amount of covalently bound 4’-PP. They state that by using a method of co-expressing as described above it may be possible to express fully functional multimodular non-ribosomal peptide synthetases (NRPSs) in E. coli. They further state that if it is possible to express fully functional NRPSs in E. coli, this would expand greatly the capacity to genetically manipulate NRPS modules for peptide drug synthesis. 
	Thus Ku et al teach that a NRPS (gramicidin S synthetase), co-expressed with Gsp, a phosphopantetheinyl transferases enzyme can form an aminoacyl thioester (a Phe thioester) with the sulfhydryl group of a 4'-phosphopantetheine moiety thus catalyze the synthesis of a non-ribosomal peptide and thus suggesting the synthesis of a variety of biologically important peptides.
	What Ku et al do not teach is an in-vitro, cell-free protein synthesis reaction mixture comprising a cellular extract from a host strain a translation template a non-ribosomal peptide synthetase and a cell free synthesis reagent method for enzymatic preparation of a non-ribosomal peptide. Ku et also state that although NRPS modules that are capable of aa-AMP formation can be expressed in E. coli, they have been inefficient at the subsequent formation of the aminoacyl (aa) thioesters. At least one reason for this is that NRPS modules expressed in E. coli do not contain sufficient 4’-PP cofactor, presumably because the endogenous phosphopantetheinyl transferases (P-pant transferases) are unable to recognize the heterologous NRPS modules as substrates. 
	However, the art teaches the advantages of using cell-free in-vitro method of producing desired proteins that have low productivities. For example Dudley et al teach that common problems afflicting the current state-of-the-art include low volumetric productivities, build-up of toxic intermediates or products, and byproduct losses via competing pathways can be overcome by using cell-free metabolic engineering (CFME) thus expanding the scope of the traditional bioengineering model by using in vitro ensembles of catalytic proteins prepared from purified enzymes or crude lysates of cells for the production of target products.
	They state that for natural products research, CFPS offers flexibility over cell-based expression because the reaction conditions can be more easily controlled: for example, atypical precursors can simply be fed in during the course of a reaction or made in situ using all enzymes from a biosynthetic gene cluster. Biosynthetic pathways could potentially be engineered for higher expression without the need to modify a native host strain. Reactions can also be performed in the span of a few hours in a “single pot” and have a greater tolerance for producing potentially toxic proteins and metabolites than living cells.
	They state that cell-free metabolic engineering (CFME) offers an alternative, yet underutilized method, and that the foundational principle of CFME is that precise complex biomolecular synthesis can be conducted without using intact cells. 
	Dudley teaches that crude cell lysates comprising required components for the target products (see Fig, 1). They teach that lysates are cheap to generate and contain the thousands of catalytic proteins naturally present in cell metabolism. The activation of these native pathways in the extract can regenerate cofactors or energy to provide the support system necessary to fuel highly active metabolic conversions. Further, cell-free systems avoid many toxicity constraints arising from substrates, pathway intermediates, or products.
	Therefore, given cell-free translation systems were taught by to Dudley et al , and that the components of non-ribosomal peptide synthesis including the non-ribosomal peptide synthetase, the transesterification enzymes was taught by the art for example Ku et al it would have been obvious to the ordinary skill in the art to use a method that uses a cell-free protein translation system for the production of non-ribosomal peptides. 
	Therefore, at the time of the instant application, claims 1-3, 6-7, 10-17 were prima facie obvious to the ordinary skill in the art.

Relevant publications:
Goering et al (In Vitro Reconstruction of Non-ribosomal Peptide Biosynthesis Directly from DNA Using Cell-Free Protein Synthesis. ACS Synth Biol. 2017 Jan 20; 6(1): 39–44 -Published online on Aug 9 2016. 

Kara A. Calhoun Total amino acid stabilization during cell-free protein synthesis reactions Journal of Biotechnology 123 (2006) 193–203

Conclusion: No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	September 28, 2022